Citation Nr: 1718518	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  14-01 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent from June 22, 2009, to April 11, 2011, and in excess of 50 percent thereafter, for bilateral hearing loss.

2.  Entitlement to a compensable rating since June 22, 2009, for the residuals of a hemorrhoidectomy.


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Army from October 1960 to December 1980.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2011 decision of the Montgomery, Alabama, Regional Office (RO). In June 2015, the Board remanded the appeal to the RO for additional action. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  From June 22, 2009, to April 11, 2011, the Veteran's bilateral hearing loss was manifested by Level III hearing loss in the right ear and Level III hearing loss in the left ear.

2.  Subsequent to April 11, 2011, bilateral hearing loss manifested by average pure air tone conduction thresholds at 1000, 2000, 3000, and 4000 Hertz by no worse than 75.0 decibels in the right ear and 72.5 decibels in the left ear, and speech recognition ability of 60 percent in the right ear and 40 percent in the left ear. 

3.  During the period on appeal, the Veteran's hemorrhoidectomy residuals have been shown to be manifested by no more than the presence of one, small, external hemorrhoid, continuous use of Colace, use of Preparation-H during periods of prolonged sitting, anal itching, some pain, and very occasional blood on toilet tissue.






CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent from June 22, 2009, to April 11, 2011, and in excess of 50 percent thereafter, for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).

3.  The criteria for a compensable rating since June 22, 2009, for residuals of a hemorrhoidectomy have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.114 Diagnostic Code 7336 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including a June 2009 notice which informed him of the evidence generally needed to support his claims; what actions he needed to undertake; and how VA would assist him in developing his claims. The June 2009 notice was issued to the Veteran prior to the June 2011 rating decision from which the instant appeal arises. All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claims. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.

II.  Analyses

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). 
	
Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience. To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).  

A.  Bilateral Hearing Loss

Hearing loss is rated under 38 C.F.R. §§ 4.85, 4.86, diagnostic code 6100. Under diagnostic code 6100, hearing impairment evaluations are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered. See Lendenmen v. Principi, 3 Vet. App. 345, 349 (1992). The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment. Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears. See 38 C.F.R. § 4.85.

The rating schedule allows for each ear to be evaluated separately where there is an exceptional pattern of hearing impairment. 38 C.F.R. § 4.86. When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral. 38 C.F.R. § 4.86(a). Additionally, when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral. Thereafter, that numeral will be elevated to the next higher numeral. 38 C.F.R. § 4.86(b).

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. Martinak v. Nicholson, 21 Vet. App. 447 (2007).

In July 2009, the Veteran was afforded a VA audiological examination. During this examination, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
55
75
90
LEFT
45
75
80
90

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 84 percent in the left ear. Based on the foregoing results, the VA examiner concluded that the Veteran had bilateral mild to profound sensorineural hearing loss. The examiner did not discuss whether the Veteran had functional limitations as a result of his hearing loss.

The foregoing examination results represent a Level III hearing loss in the right ear and a Level III hearing loss in the left ear.

In February 2014, the Veteran underwent VA audiological testing. During this examination, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
25
85
90
100
LEFT
45
70
75
90

Speech audiometry revealed speech recognition ability of 60 percent in the right ear and 40 percent in the left ear. Based on the foregoing results, the VA examiner concluded that the Veteran had mixed type hearing loss. The Veteran completed a hearing handicap questionnaire where he reported functional loss resulting in feelings of embarrassment and frustration, difficulty hearing when someone speaks in a whisper, difficulty visiting others and watching TV or listening to the radio, attending religious services less likely than he wanted due to difficulty hearing, having arguments as a result of his hearing loss, having difficulty eating in restaurants, and feeling like his hearing loss limits his personal or social life.

The foregoing examination results represent a Level VII hearing loss in the right ear and a Level IX hearing loss in the left ear.

In September 2014, the Veteran underwent private audiological testing. During this examination, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
50
95
--
100
LEFT
--
100
--
100

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and 95 percent in the left ear. The audiologist did not state whether the Maryland CNC test was utilized to measure speech recognition. The Veteran was diagnosed with left ear profound sensorineural hearing loss and right ear moderate sloping to severe sensorineural hearing loss.

In a July 2014 decision, the RO increased the Veteran's rating for bilateral hearing loss, effective April 11, 2011. The RO indicated that that effective date was the date of claim. There is nothing in the record, however, dated April 11, 2011, and the Veteran's claim was filed on June 22, 2009, as the June 2011 rating decision stated. While the RO may have erred in finding that April 11, 2011 was the date of claim, the record in fact quite clearly reflects that there exists no factual basis for an earlier effective date for the 50 percent evaluation.  The findings of record during the period from June 22, 2009 until April 11, 2011, indicating Level III hearing in both ears, are entirely consistent with a determination that no basis exists for an evaluation in excess of 10 percent during that same period.  

As to the evidence dated from the period beginning April 11, 2011, applying the combination of Level VII and Level IX hearing loss to Table VII corresponds to a 50 percent rating based on the February 2014 VA examination. This examination also indicates an exceptional pattern of hearing loss in the Veteran's right ear. See 38 C.F.R. § 4.86. Applying the puretone threshold average in that ear to Table VIa indicates Level VI hearing loss. Therefore, this ear will be rated using Table VII, which indicates a higher hearing loss disability for that ear. 

The September 2014 private audiological examination cannot be considered in determining the Veteran's rating as the test results did not indicate test results at 3000 Hertz in either ear or at 1000 Hertz in the left ear. Additionally, the test results did not specify whether the Maryland CNC test was used. Even if the Maryland CNC test had been used, the Veteran would not be entitled to a higher rating using these test results because a puretone threshold average could not be calculated for either ear as a result of the missing test results. Therefore, remand is not necessary to clarify whether the Maryland CNC test was used. See Savage v. Shinseki, 24 Vet. App. 259, 263-64 (2011). See also 38 C.F.R. § 19.9(a).

The Board has also evaluated whether the Veteran's claim should be referred for consideration of his entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1). The schedular rating criteria contemplate the limitations and impairment caused by the Veteran's service-connected hearing loss disability. The hearing loss disability rating on appeal is not one that is rated by analogy, but, instead, has been evaluated under applicable diagnostic code 6100, containing the schedular criteria that specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns, and as measured by both audiological testing and speech recognition testing. Speech recognition testing is a schedular rating criterion that recognizes the inability to understand certain words in conversation. 

The Board has considered the Veteran's complaints and is mindful of his comments, but the evidence does not show that his disability is unusual or exceptional. Therefore, the schedular rating criteria are adequate to rate the Veteran's service-connected hearing loss. For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met. 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).

B.  Residuals of a Hemorrhoidectomy

The Veteran's hemorrhoids disorder is rated according to 38 C.F.R. § 4.114, Diagnostic Code 7336. A noncompensable rating is warranted for mild or moderate external or internal hemorrhoids. A 10 percent rating is warranted for large or thrombotic, irreducible external or internal hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences. A 20 percent rating is warranted for external or internal hemorrhoids with persistent bleeding and with secondary anemia, or with fissures. 38 C.F.R. § 4.114, Diagnostic Code 7336.

In July 2009, the Veteran was afforded a VA examination. He reported symptoms of anal itching, some pain, and, very occasionally, some blood on toilet tissue. He stated that he used Preparation-H to keep anal itching under control when sitting for prolonged periods of time. He reported no history of diarrhea or fecal incontinence and no swelling or protrusion of the hemorrhoids. On examination, one small external hemorrhoid was noted. There were no thrombosed hemorrhoids, no blood present, and no fistula. No other abnormalities were noted.

In January 2016, the Veteran was afforded another VA examination. The Veteran was continuously treated with Colace for his disorder. The Veteran had no symptoms of his disability, and he declined a physical examination. 

During the period on appeal, the Veteran's hemorrhoidectomy residuals have been shown to be manifested by no more than the presence of one, small, external hemorrhoid, continuous use of Colace, use of Preparation-H during periods of prolonged sitting, anal itching, some pain, and very occasional blood on toilet tissue. Given these facts, the Board finds that the current noncompensable rating adequately reflects the Veteran's disability during the relevant period. 38 C.F.R. § 4.7. A 10 percent rating is not warranted as the Veteran does not have large or thrombotic, irreducible external or internal hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences.

The Board has also evaluated whether the Veteran's claim should be referred for consideration of his entitlement to an extraschedular evaluation for his service-connected hemorrhoidectomy residuals under 38 C.F.R. § 3.321(b)(1). A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria found in 38 C.F.R. § 4.114, Diagnostic Code 7336, reflect that the diagnostic criteria reasonably describe the Veteran's disability level and symptomatology. Although the Board recognizes the Veteran's complaints and is mindful of his comments, the evidence does not show that his disability is unusual or exceptional. The Board recognizes the Veteran's difficulties, but finds that the schedular criteria reasonably describe his disability level and associated impairment. Therefore, the Board has determined that referral of this claim for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  

C. Consideration of referral for TDIU

Finally, the Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009). The record reflects that the Veteran was working 38.9 hours per week from June 9, 1998, to September 10, 2010. He has been rated 100 percent since August 31, 2010, and TDIU was granted effective April 11, 2011. Therefore, the record does not raise an inferred claim for a TDIU as there is no evidence that the Veteran's service-connected disabilities prevent him from maintaining employment prior to his 100 percent schedular rating.  


ORDER

A rating in excess of 10 percent from June 22, 2009, to April 11, 2011, and in excess of 50 percent thereafter, for bilateral hearing loss is denied.

A compensable rating since June 22, 2009, for residuals of a hemorrhoidectomy is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


